OPINION
WOODLEY, Presiding Judge.
The offense is attempt to commit burglary; the punishment, 4 years.
Trial was before the court on a plea of guilty.
The record is before us with no transcription of the evidence or bills of exception.
The punishment for the offense of attempt to commit burglary is not less than 2 nor more than 4 years confinement in the Texas Department of Corrections (Art. 1402, Vernon’s Ann.P.C.).
The judgment recites that the court assessed appellant’s punishment at 4 years.
The sentence failed to give effect to the indeterminate sentence law (Art. 42.09, Vernon’s Ann.C.C.P.). It is reformed so as to order appellant’s confinement in the Texas Department of Corrections for a term of not less than 2 years nor more than 4 years.
As reformed, the judgment is affirmed.